NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”),
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

CONVENIANT HEMP MART, LLC

A Wyoming Limited Liability Company

 

INTEREST OPTION AGREEMENT

 

Original Issue Date: July 19, 2017

Effective Date: July 19, 2017

Expiration Date: January 19, 2019

 

This Option Agreement to purchase an interest in Conveniant Hemp Mart, LLC
(“Option Agreement”) certifies that, for value received, Marijuana Company of
America, Inc., or its assigns (“Grantee”) is entitled to exercise an option to
purchase from Conveniant Hemp Mart, LLC., a Wyoming Limited Liability Company
(“Company”), an interest equal to twenty-five percent (25%) of the total
interests available for sale on the terms and subject to the conditions set
forth below and in the Company’s Operating Agreement and other offering
documents.

 

The Agreement, and the underlying option, vests on the Original Issue Date, and
is eligible for execution by Grantee for a period of eighteen (18) months from
the Original Issue Date, expiring on January 19, 2019.

 

1. Definitions. As used in this Option Agreement, the following terms shall have
the definitions set forth in this Section 1.

 

“Courts” means the state and federal courts sitting in the State of Utah.

 

“Effective Date” means July 19, 2017.

 

“Exercise Price” means fifty thousand dollars ($50,000).

 

“Expiration Date” means January 19, 2019.

 

“Grantee” means Marijuana Company of America, Inc. or its assigns.

 

Page 1 of 4 

 

“Interest” means a twenty-five percent (25%) interest in the Company’s limited
liability company, as set forward in the Company’s operating agreement and
applicable law.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Option Agreement.

 

2. Vesting, Exercisability and Expiration. The Interests that are the subject of
this Option Agreement shall vest upon the Effective Date and are exercisable
respectively for a period of eighteen months, until January 19, 2019. All
interests purchased pursuant to the Agreement will bear a Rule 144 restrictive
legend and shall be Restricted Common Stock within the meaning of Rule 144 of
the Securities Act, as that term is defined in Title 17 Part 230.144 of the
Federal Code of Regulations. As such, the interests may not be resold in the
public markets or transferred unless Company registers them under Section 5 of
the Securities Act, or has received an opinion of counsel reasonably
satisfactory to Company that such resale or transfer is exempt from the
registration requirements of the Securities Act.

 

3. Termination. The rights associated with the vesting and exercise of this
Option Agreement are subject to the following additional restrictions and
limitations:

 

(a) Expiration of Term. Should the option granted herein not be exercised by the
Expiration Date, this option will terminate;

 

4. Successors & Assigns. All the covenants and provisions of this Option
Agreement shall be binding upon and inure to the benefit of Company and Grantee,
and their respective successors and assigns.

 

5. Adjustments and Corporate Reorganizations. If the outstanding Interests
subject to this Option Agreement are increased or decreased, or are changed into
or exchanged for a different number or kind of interests or securities or other
forms of property (including cash) or rights, as a result of one or more
reorganizations, recapitalization, spin-offs, stock splits, reverse stock
splits, stock dividends or the like, appropriate adjustments shall be made in
the exercise price and number of Interests.

 

6. Exercise, Payment and Delivery of Option Interest. This Option Agreement may
be exercised by the Grantee or other person then entitled to exercise it by
giving five (5) business days’ written notice of exercise to Company,
accompanied by a certified or cashier’s check payable to the order of Company in
payment of such Exercise Price.

 

7. Reservation of Interests. Company shall at all times reserve and keep
available out of its authorized Interests, solely for the purpose of issuance
upon the exercise of the Option Interests, such number of Interests as shall be
issuable upon the exercise thereof. Company covenants and agrees that the
Interests shall be duly and validly issued, fully paid, non-assessable and not
subject to the preemptive rights of any holder of its common stock.

 

8. Requirements of Law. By accepting this Option Agreement, Grantee represents
and agrees for itself and its transferees that unless a registration statement
under the Securities Act of 1933 is in

Page 2 of 4 

 

effect as to Option Interests purchased upon any exercise of this Option
Agreement, (a) any and all Interests so purchased shall be acquired for
Grantee’s personal account and not with a view to or for sale in connection with
any distribution; and, (b) each notice of the exercise of any portion of this
Option Agreement shall be accompanied by a representation and warranty in
writing, signed by Grantee, that the Interests are being so acquired in good
faith for his personal account and not with a view to or for sale in connection
with any distribution. Grantee hereby acknowledges that the Option Interests
subject to this Option Agreement have not been registered under the Securities
Laws of the United States nor any individual State, and are thus Restricted
Securities containing the following restriction:

 

THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
UNLESS A COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT HAS BEEN MADE
OR UNLESS AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION PROVISIONS HAS
BEEN ESTABLISHED, OR, UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT
OF 1933.

 

Grantee further acknowledges that no public market exists for the Option
Interests nor is one expected to develop. Grantee acknowledges understanding
Rule 144 and its requirements. Grantee cannot, without an effective registration
statement being filed by Company with the Securities and Exchange Commission, or
a legal opinion acceptable to Company regarding the existence of an exemption
from registration requirements of Section 5 of the Securities and Exchange Act,
clear the restriction from the Option Interests.

 

9. Notice. All notices, requests and demands (“Notice”) to or upon a Party, to
be effective, shall be in writing and shall be sent: (i) certified or registered
mail, return receipt requested; (ii) by personal delivery against receipt; (iii)
by overnight courier; or (iv) by email and, unless otherwise expressly provided
herein, and shall be deemed to have been validly served, given, delivered and
received: (v) on the date indicated on the receipt, when delivered by personal
delivery against receipt or by certified or registered mail; (vi) one business
day after deposit with an overnight courier; or (vii) in the case of email
notice, when sent.

 

10. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Utah without
regard to its conflict of laws provisions. The Parties also agree that this
Option Agreement shall be deemed to have been entered into in Utah, and the
Parties agree that the Utah Courts will have jurisdiction over the Parties and
this Option Agreement, and be the venue of any dispute that may arise between
them. Grantee waives any claim that Utah Courts would be an inconvenient forum
to address disputes between them.

 

11. Supplements and Amendments. Company and Grantee may from time to time
supplement or amend this Option Agreement in order to cure any ambiguity, to
correct or supplement any provision contained herein which may be defective or
inconsistent with any provisions herein, or to make any other provisions in
regard to matters or questions arising hereunder which Company

Page 3 of 4 

 

and Grantee may deem necessary or desirable. Any and all amendments and
supplements shall be in writing and signed by the Parties.

 

 

IN WITNESS WHEREOF, the Company has granted this Option Agreement on the date of
grant specified above.

 

CONVENIANT HEMP MART, LLC

“COMPANY”

 

By: _______________________________

Frank Phillips, Chief Executive Manager

 

 

Address for Notice:

 

Conveniant Hemp Mart, LLC

Attention: Frank Phillips, Chief Executive Manager

968 Durfee Avenue

South El Monte, CA 92881

 

 

MARIJUANA COMPANY OF AMERICA, INC.

“GRANTEE”

 

By: _________________________________

      Donald Steinberg, Chief Executive Officer

 

Address for Notice:

 

Marijuana Company of America, Inc.

1340 West Valley Parkway

Suite 205

Escondido, CA 92029

 



Page 4 of 4 

 

 